Petition for Writ of Mandamus Denied and Memorandum Opinion filed April
19, 2007







 
Petition
for Writ of Mandamus Denied and Memorandum Opinion filed April 19, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00261-CV
____________
 
IN RE KAY COLLINS, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On March
23, 2007, relator filed a petition for writ of mandamus in this
court.  See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In the petition,
relator asked this court to compel the Honorable Bonnie Hellums, presiding
judge of the 247th District Court of Harris County, to set aside her ruling
ordering relator to pay Attorney Steward W. Gagnon $550.00 for attorney=s fees and $75.00 for certificate of
service fee.  See Tex. R. Civ. P.
215.1(d) (authorizing court to require party or deponent whose conduct
necessitated motion to compel to pay moving party reasonable expenses including
attorney fees).




Mandamus
is appropriate to correct a clear abuse of discretion when the relator has no
adequate remedy at law.  CSR Ltd. v. Link, 925 S.W.2d 591, 596 (Tex.
1996).  Relator has not established she is entitled to mandamus relief. 
Accordingly, we deny relator=s petition for writ of mandamus.
 
PER CURIAM
 
Petition Denied and Memorandum
Opinion filed April 19, 2007.
Panel consists of Justices Frost,
Seymore, and Guzman.(Seymore, J., dissents without opinion.)